Citation Nr: 1818658	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a left shoulder injury.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and intermittent explosive disorder.

3. Entitlement to a disability rating in excess of 10 percent for service connected bronchial asthma, prior to January 26, 2012, and in excess of 30 percent thereafter. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bronchial asthma. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran filed a Notice of Disagreement (NOD) in September 2012 and a Statement of the Case (SOC) was issued in April 2014. The Veteran filed a timely Substantive Appeal (VA Form 9) in March 2014. Thus, the Veteran perfected a timely appeal of the issues.

A subsequent April 2014 rating decision granted an increased evaluation of 30 percent for bronchial asthma, effective January 26, 2012. However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In April 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected bronchial asthma, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Veteran's claim for an acquired psychiatric disorder has previously been characterized as a claim of service connection for PTSD and depression. The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him). Treatment records indicate that the Veteran has been treated for depression and diagnosed with intermittent explosive disorder. Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, and intermittent explosive disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Left Shoulder Injury

The Veteran seeks entitlement to service connection for residuals of a left shoulder injury which he contends was incurred in service. Specifically, the Veteran asserts that he participated in army intramural boxing while stationed at Camp Sukiran in Okinawa, Japan in 1973-1974. During a sparring session, he reports that he was hit hard in the shoulder several times and reported to sick call. At sick call, the Veteran reported that his arm was placed in a sling, he was advised to keep it elevated, and he was administered pain medication and muscle relaxers. He further reported that an army doctor told him he had broken some blood vessels in his shoulder area. The Veteran asserted that he was placed on a physical profile. While the Veteran's representative indicated that participation in intramural boxing would not necessarily have been reflected in the Veteran's service records, he stated his belief that there were outstanding service treatment records which might corroborate the Veteran's report of being seen at sick call in Okinawa for his claimed left shoulder condition. In light of the Veteran's assertion that there are outstanding service treatment records that support his assertion that he suffered an in-service injury to his left shoulder, the Board finds that an additional attempt should be made to obtain all service treatment records.     

In addition to his contention that he injured his left shoulder boxing, the Veteran also contends that his duties working in maintenance and supply, which included lifting machinery, contributed to his left shoulder condition. The Veteran's military occupational specialty (MOS) was material supplyman. To date, the Veteran has not been afforded a comprehensive VA medical examination to determine the nature and etiology of his claimed left shoulder condition. Although the Veteran's STRs and VA medical records contain no indication of a current left shoulder condition, the Veteran alleges that such a condition has existed since service and that it resulted from in-service injury.

The Board finds that the Veteran should be afforded a VA medical examination to include a medical opinion, to discuss the nature and etiology of the Veteran's claimed left shoulder condition.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Board finds the Veteran's lay statements about a shoulder injury incurred during service and his advancement of an alternative theory that his MOD resulted in left shoulder injury which has persisted to the present trigger VA's duty to provide an examination.

Accordingly, remand is warranted to assist the Veteran by obtaining any outstanding service treatment records and providing him an examination and nexus opinion to determine whether he has a current left shoulder condition and whether such condition is related to his claimed in-service boxing injury or consistent with an injury from his MOS as material supplyman. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Psychiatric Condition

The Veteran asserts that he has an acquired psychiatric disorder as a result of his active duty service. Specifically, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD. In that statement, the Veteran described being stationed in Korea between 1976 and 1978. He asserted that during this time he could never rest, was always on edge, and in fear for his life and others. He described symptoms of hyperalertness, difficulty sleeping, nightmares, difficulty concentrating, heart pounding, and muscle tension. He further stated that he displayed irritability and anger problems with his family and other people in general. In a July 2011 Statement in Support of Claim he described depression that began while stationed in Korea and expressed feelings of hopelessness and worthlessness and reported that he occasionally experienced suicidal thoughts. Additionally, the Veteran has asserted that his current psychiatric condition is secondary to his service-connected asthma. 

The Veteran was afforded an initial PTSD examination in November 2011. In their examination instructions, the RO noted that the Veteran's DD-214 confirmed that he served in a location that would involve "hostile military or terrorist activity." The examiner was asked to indicate in the examination report the stressor claimed by the Veteran upon which a diagnosis of PTSD was based. In addition the examiner was asked to specifically state whether or not the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity. If a diagnosis other than PTSD was rendered the examiner was asked to state if that psychiatric condition was linked to the claimed stressor the Veteran provided. 

In evaluating the Veteran's claimed stressor, the examiner stated the Veteran reported that he could not get enough rest and was on alert all the time when assigned to the Korean Demilitarized Zone (DMZ). The Veteran stated that he "got tired of it" and "hated being over there." The examiner found that the Veteran's stressor related to his fear of hostile military or terrorist activity but did not meet Criterion A and was inadequate to support a diagnosis of PTSD. Nonetheless, the examiner found that the Veteran displayed intermittent explosive disorder. He reported that the Veteran did not have more than one mental diagnosis and that this condition manifested occupational and social impairment with reduced reliability and productivity. He further noted that the Veteran displayed symptoms of difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships. He further remarked that the Veteran reported chronic problems with anger and anger outbursts which had been associated with the Veteran throwing things or breaking things "maybe twice a week." The Veteran reported that these symptoms of anger were difficult to control and caused him to isolate himself. 

In his June 2014 Substantive Appeal, the Veteran stated that he was put on light duty and his rank was frozen in 1975 due to his service-connected respiratory problem. He was then assigned to the 2nd Infantry Division in Korea. He reported that he had to go to the DMZ line once a month and could never sleep much. He indicated that there were alerts all the time and stated that "you never knew if you would return to base or not." He indicated that the conditions were stressful and described going without heat for weeks, sleeping in his clothes, and taking cold showers. He asserted that his separation physical did not consist of any mental health examination and reported that he felt out of place when he returned from service. He endorsed the following problems and symptoms: excess alcohol consumption; anxiety attacks; sleep disorder; feelings of danger, including waking up "jumpy" while trying to sleep; unexpected angry outbursts; irritability; and problems being around other people. 

In testimony before the Board, the Veteran expressed many of the symptoms noted above. He reported that his symptoms were a factor in the dissolution of five marriages prior to his current marriage. The Veteran reported that his previous spouses had expressed that his anger issues were abnormal but that he was not convinced to seek treatment until his current wife expressed similar concerns. The Veteran's wife testified that the Veteran at one time would sleep with a gun and would often startle and jump in his sleep. The Veteran has also asserted that his service-connected asthma was a cause of his depression. The Veteran and his wife testified that his asthma condition caused stress and that many of his psychiatric symptoms were exacerbated by his asthma medication and the routine required to keep the condition in control.  The Veteran ultimately was released from service because of his asthma condition and the Veteran's representative implied that this was a factor in the development of the Veteran's claimed depression. Treatment records from VAMC Salisbury document treatment for major depressive disorder with psychotic features. 

While the Board notes the initial PTSD examination conducted in November 2011, the Board finds that the examination was not entirely responsive to the RO's examination instructions. In particular, the RO instructed that if a diagnosis other than PTSD was rendered the examiner should state if that psychiatric condition was linked to the claimed stressor the Veteran provided. The examiner offered no opinion as to whether the Veteran's intermittent explosive disorder was related to his claimed stressor specifically or to service in general. Additionally, subsequent treatment records suggest diagnosis of other acquired psychiatric disorders as they document treatment for major depressive disorder with psychotic features and note that medication has been prescribed for such conditions.  

As there is no competent medical opinion of record which addresses all of the Veteran's diagnoses, a remand is warranted in order to obtain a VA examination and opinion on the acquired psychiatric disorders. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Board also notes that VA amended the portion of its Schedule for Rating Disabilities and adjudication regulations dealing with mental disorders to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule applied to all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule, but clarified that the provisions of the rule do not apply to claims certified for appeal to the Board or pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). In the present case, the RO certified the Veteran's appeal to the Board in April 2011; therefore, the claim is governed by DSM-IV. While the Board acknowledges that DSM-V represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must also be considered using DSM-IV criteria.

Bronchial Asthma

With regard to the Veteran's bronchial asthma, he was most recently afforded a VA examination in June 2011. At that time, the examiner noted that the Veteran experienced asthma attacks approximately 1-2 times a week and his asthma did not require the use of oral steroids such as prednisone. VAMC Salisbury treatment records indicated that the Veteran had been prescribed an albuterol inhaler and daily mometasone furate for treatment of his asthma in January 2012. Based upon this information, the RO granted an increased rating of 30 percent, effective January 26, 2012, in an April 2014 rating decision.

Subsequently, the Veteran testified at his April 2017 hearing that the frequency of his asthma attacks had increased to at least 4 per week. He indicated that this increase in frequency occurred approximately a year and a half prior to the hearing. Prior to that he reported that he had experienced 2-3 attacks per week depending on what he was doing and the time of year. 

Therefore, because the April 2017 hearing testimony indicates that his service-connected asthma may have increased in severity since his most recent VA examination, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of this disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU 

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the record indicates that the Veteran may have left his job due to his service-connected asthma. Specifically, the Veteran asserted that he worked in the automotive industry and that such work involved the use of various chemicals that affected his breathing. Although he initially wore masks to compensate for this effect, he eventually stopped working because he could not tolerate the effects of the chemicals on his asthma. See April 2017 Hearing Transcript. Additionally, the June 2011 VA examiner noted that one of the Veteran's former jobs as a warehouse supervisor had been affected by his asthma in that working in dust/dirt was difficult. See June 2011 VA Examination Report. As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claims on appeal.

Additional development must be undertaken before it can be determined whether the Veteran's service-connected asthma is of sufficient severity to render him incapable of performing the mental and physical acts required to secure or follow a substantially gainful occupation, considering his education, experience, and skills. Therefore, Board is of the opinion that the AOJ should address the matter of a TDIU rating as a component of the claim for an increased higher rating for bronchial asthma, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify and submit any additional pertinent treatment records. The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

Obtain any outstanding service treatment records and all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received treatment. All efforts to obtain VA records should be fully documented. The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159 (e).

Undertake any necessary development to request documentation of the alleged in-service medical treatment for a left shoulder injury at an army medical facility in Okinawa, Japan, to include contacting JSRRC or other appropriate agencies. Any additional action necessary for development, to include follow-up action requested by the contacted agency, should be accomplished. Any information obtained should be associated with the claims file. If such records are unavailable, or the search yields negative results, it should be so documented in the claims file, along with an explanation for the negative results (e.g., record of unavailability).

2. After completion of the above, schedule the Veteran for a VA examination of his left shoulder by an appropriate medical professional. All indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner is asked to provide an opinion addressing the following questions:

(a) Does the Veteran suffer from a left shoulder disorder? If so, please identify the diagnosis. 

(b) For any left shoulder disorder diagnosed, is it at least as likely as not (50 percent or greater probability) that such disorder was caused by or results from any incident that occurred during service, taking into account the Veteran's description of a left shoulder boxing injury as well as his statements about in-service shoulder strain from his MOS as a material supplyman?

A fully articulated medical rationale for each opinion requested is to set forth in the medical report. The examiner is asked to discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. Then, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression, and intermittent explosive disorder. 

The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report. All necessary tests should be conducted.

The examiner is asked to address the following:

(a) Identify/diagnose all acquired psychiatric disorders that currently exist or have existed since the onset of the appeal.

(b) Address the Veteran's alleged stressors, considering both the DSM-IV and DSM-V diagnostic criteria, and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that PTSD, if found, is due to or caused by an in-service stressor?

The examiner is particularly asked to address whether the stressors described by the Veteran involving fear of enemy or terrorist activity during service at the Korean DMZ are adequate to support a diagnosis of PTSD. If so, are the Veteran's current psychiatric symptoms related to those stressors? The examiner is asked to accept as true the Veteran's description of the stressors involving fear of enemy or terrorist activity during service in Korea.

(c) For any diagnosed psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or more), that the disorder began in service, was caused by service, or is otherwise related to the Veteran's service.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed. A discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above development, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected bronchial asthma. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted.

The examiner should arrange for pulmonary function testing and obtain or prepare a report containing both the pre- and post-bronchodilator results, to include percentages of predicted values for Forced Expiratory Volume in one second (FEV-1) and FEV-1/Forced Vital Capacity (FVC). The examiner should also indicate in a report whether the Veteran's condition currently requires, or has required at any time during the appeal period: inhalational or oral bronchodilator therapy and, if so, on a daily basis or only intermittently; inhalational anti-inflammatory medication; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; daily use of systemic high dose corticosteroids or immuno-suppressive medications; and/or at least monthly visits to a physician for care of exacerbations. The examiner should further indicate whether the Veteran's asthma is or has been manifested by more than one attack per week with episodes of respiratory failure.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

6. After completing the above and any other development deemed necessary, the Veteran's claims, including entitlement to a TDIU, should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




